PER CURIAM.
Notwithstanding decisions to the contrary, we are of the opinion that an appellate court has the inherent power to dismiss an appeal which is manifestly and palpably frivolous and without merit. This power is necessary in order to prevent the court itself from being imposed upon, and the administration of justice be-' ing trifled with and perverted for mere purposes of delay. This court has heretofore exercised this power, although very cautiously and sparingly. We will not permit such motions to be used as a short cut toa hearing on the merits. They will only be granted where it is perfectly apparent, without argument, that the appeal is frivolous. Such we think is the character of the present appeal. Judgment was entered in favor of the plaintiff for the reduced amount in exact accordance with the mandate of this court. 67 Minn. 260, 69 N. W. 900. The only point suggested as being raised by this appeal is that plaintiff’s consent to the reduction was filed in the lower court one day before the remittitur was filed.
Ordered that the appeal be, and hereby is, dismissed. .